FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          August 14, 2019
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 19-3098
                                                  (D.C. No. 2:18-CR-20048-DDC-1)
ALLEN DODSON,                                                 (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This panel has determined unanimously that oral argument would not

materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);

10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

      This matter comes on for consideration of the parties’ Joint Motion for

Summary Disposition. Upon consideration thereof, the motion is granted and the

district court’s judgment is affirmed.

      The defendant was convicted, following the entry of a conditional guilty plea,

of failure to register as a sex offender, in violation of the Sex Offender Registration



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and Notification Act (“SORNA”), 18 U.S.C. § 2250. He was sentenced to 10 months’

incarceration plus five years of supervised release.

      On appeal, the only argument the defendant presents is that application of

SORNA to him, a pre-act offender, violates the nondelegation doctrine. This court

has rejected that argument in United States v. Nichols, 775 F.3d 1225, 1230-31 (10th

Cir. 2014), rev’d on other grounds sub nom. Nichols v. United States, 136 S. Ct. 1113

(2016). See also Gundy v. United States, 139 S. Ct. 2116 (2019).

      Accordingly, the judgment of the district court is AFFIRMED. The mandate

shall issue forthwith.


                                            Entered for the Court


                                            Per Curiam




                                           2